Filed 9/26/16 P. v. Ferguson CA2/7
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                DIVISION SEVEN


THE PEOPLE,                                                          B270315

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. BA283678)
         v.

DONNIELL WILLIE FERGUSON,

         Defendant and Appellant.




                   APPEAL from an order of the Superior Court of Los Angeles County,
Paul T. Suzuki, Judge. Affirmed.


                   Stephen Borgo, under appointment by the Court of Appeal, for Defendant
and Appellant.


                   No appearance for Plaintiff and Respondent.


                                            _____________________
                    FACTUAL AND PROCEDURAL BACKGROUND


          In June 2005 the People charged Donniell Willie Ferguson with one count of
attempted first degree robbery and one count of attempted second degree robbery (Pen.
Code, §§ 211, 664). Pursuant to a negotiated agreement, Ferguson pleaded guilty to
attempted second degree robbery. The court suspended imposition of sentence and
placed Ferguson on three years of formal probation. The court dismissed the remaining
count on the People’s motion.
          In March 2006 Ferguson admitted he had violated the terms of his probation. The
trial court revoked probation and sentenced Ferguson to the upper term of three years in
prison.
          Ferguson filed an application in December 2015 to designate his felony conviction
for attempted second degree robbery as a misdemeanor under Proposition 47, the Safe
Neighborhoods and Schools Act (§ 1170.18). On January 28, 2016 the trial court denied
the application, finding that the offense did not qualify as a misdemeanor under
Proposition 47. Ferguson filed a timely notice of appeal from the order.


                                       DISCUSSION


          We appointed counsel to represent Ferguson on appeal. After examining the
record, counsel filed an opening brief raising no issues. On May 31, 2016 we advised
Ferguson he had 30 days to submit any arguments or raise any issues he wanted us to
consider. We have not received a response.
          We have examined the record and are satisfied that appellate counsel for Ferguson
has fully complied with his responsibilities and that there are no arguable issues. (See
Smith v. Robbins (2000) 528 U.S. 259, 277-284 [120 S.Ct. 746, 145 L.Ed.2d 756]; People
v. Kelly (2006) 40 Cal.4th 106, 112-113; People v. Wende (1979) 25 Cal.3d 436, 441.)



                                              2
                                    DISPOSITION


      The order is affirmed.




             SEGAL, J.




We concur:




             PERLUSS, P. J.




             GARNETT, J.*




*
 Judge of the Los Angeles Superior Court, assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.

                                           3